94 Okla. Crim. 226 (1951)
233 P.2d 314
CHANEY
v.
STATE.
No. A-11361.
Criminal Court of Appeals of Oklahoma.
July 3, 1951.
Hegel Branch, Duncan, for plaintiff in error.
Mac Q. Williamson, Atty., Gen., for defendant in error.
*227 JONES, J.
The defendant, Bob Chaney, was convicted in the county court of Stephens county for the crime of unlawful possession of intoxicating liquor and sentenced to serve 30 days in the county jail and pay a fine of $50 and costs.
No briefs have been filed and the case was not argued at the time it was set on the docket for oral argument.
We have examined the record and the evidence was sufficient to sustain the conviction. The defendant interposed a motion to suppress the evidence but did not sustain the burden of showing the evidence was illegally obtained. The trial court's ruling thereon is sustained.
No material error being apparent, the judgment and sentence is affirmed.
BRETT, P.J., and POWELL, J., concur.